Citation Nr: 0334875	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) disability benefits.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 determination of the 
VA Regional Office (RO) in Manila, Republic of the 
Philippines.  The RO determined that the appellant did not 
have the required military service to be eligible for VA 
benefits.  A notice of disagreement was received in March 
2002, a statement of the case was issued in July 2002, and a 
substantive appeal was received in September 2002.  

The Board notes that the appellant filed a claim for VA 
benefits in September 2000 that was denied by the RO in 
October 2000.  The appellant did not appeal that 
determination, and it became final.  In September 2001 the 
appellant requested that his claim be reopened.  The United 
States Court of Appeals for the Federal Circuit (CAFC) has 
held that the new-and-material evidence requirement set forth 
in 38 U.S.C.A. § 5108 (West 2002) applies to the reopening of 
claims that were previously disallowed for any reason, 
including those claims for establishing status as a claimant.  
See D'Amico v. West, 209 F.3d 1322, 1326-1327 (Fed. Cir. 
2000).  In light of this holding, it appears that even claims 
for basic eligibility that have previously been finally 
denied must first meet the new and material evidence 
requirement before that claim can be reopened.  In this 
regard, the Board notes that, in accordance with the United 
States Court of Appeals for Veterans Claims (CAVC) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), the issue of new and material evidence must 
be addressed regardless of whether the RO based its 
determination upon that issue.


REMAND

Review of the claims file shows that, in his notice of 
disagreement, which was received by the RO in March 2002, the 
appellant requested a hearing.  His request did not clearly 
indicate the type of hearing he desired.  However, on an 
attachment submitted with his substantive appeal, received by 
the RO in September 2002, he indicated that he desired a 
local hearing before a Decision Review Officer.  In an 
October 2002 letter, the appellant was notified that a 
personal hearing at the RO had been scheduled for January 16, 
2003.  There is no transcript of that hearing in the file.  
There is, however, a document signed by the appellant and 
dated on the day of the scheduled hearing, January 16, 2003, 
which reads, in pertinent part, "I am satisfied with the 
informal hearing." 

In an April 2003 letter to the Board, the appellant expressed 
his desire for a hearing at the RO before a Veterans Law 
Judge.  Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on 
appeal will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002).

The Board may not proceed with an adjudication of the 
appellant's claim without affording him an opportunity for 
the hearing he requested.  Although the appellant was 
provided with the opportunity to appear for a personal 
hearing before a Decision Review Officer, and apparently 
participated in an "informal hearing," the Board is of the 
opinion that this did not satisfy his specific request for a 
personal hearing before a Veterans Law Judge.  Therefore, a 
remand is required.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) (2003), 
the Board is deferring adjudication of the issue as reported 
on the first page of this decision, pending a remand of the 
case to the RO for further development as follows:

The RO should take steps to arrange for 
the appellant to be provided with a 
personal hearing at the RO in Manila, to 
be conducted by a traveling Veterans Law 
Judge.  Appropriate notification should 
be given to the appellant and such 
notification should be documented and 
associated with the appellant's claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


